IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 4 EM 2021
                                               :
                     Respondent                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 JOAB MEDINA, SHAROME SMITH,                   :
 GEORGE ADAMS, SEAN MCCLEASE AND               :
 MATTHEW HOUSTON,                              :
                                               :
                     Petitioners               :


                                       ORDER



PER CURIAM

      AND NOW, this 15th day of March, 2021, the “Application for Leave of Court to File

a Reply to Answer of Respondent the First Judicial District to the Petition for Writ of

Habeas Corpus and/or Extraordinary Relief” is GRANTED. The Application for Leave to

File Original Process and the “Petition for Writ of Habeas Corpus and/or Extraordinary

Relief” are DISMISSED.